Citation Nr: 1300714	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and an anxiety disorder.

2.  Entitlement to a disability rating in excess of 50 percent for an anxiety disorder prior to September 13, 2012, and in excess of 70 percent thereafter. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions that, in pertinent part, increased the rating for the Veteran's service-connected anxiety disorder from 30 percent to 50 percent, effective July 1, 2008, and assigned temporary total rating (38 C.F.R. § 4.29) based on hospitalization for the period from May 27, 2008 to June 30, 2008.

In a March 2012 decision, the RO assigned another period of assigned temporary total rating (38 C.F.R. § 4.29) based on hospitalization for the period from August 2, 2011 to September 1, 2011.  In a September 2012 decision, the RO assigned an increased disability rating of 70 percent for service-connected anxiety disorder effective September 13, 2012.  Since the RO did not assign the maximum disability rating possible, the appeal for higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In November 2010, the Board remanded the claims in order to afford the Veteran an opportunity to present testimony at a Travel Board hearing before a Board member.  The Veteran testified before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of the hearing has been associated with the record.

The appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

During a September 2012 VA examination, the Veteran indicated that he continues to be treated monthly for anxiety at the Norwich Vet Center.  The Board notes that the only Norwich Vet Center record available in the claims file is dated in February 2006. 

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2012).  As the Vet Center treatment records could contain relevant information regarding the severity of the Veteran's service connected anxiety, the Board finds that this issue must be remanded in order to obtain any VA treatment records that have not yet been associated with the claims file, to specifically include any treatment records from the Norwich Vet Center.

Additionally, the Veteran asserts that he has hypertension that is secondary to or aggravated by either his service-connected diabetes or anxiety disorder.  He was afforded a VA examination to determine the etiology of his hypertension in September 2008.  Although the examiner opined that the Veteran's hypertension was not related to his service-connected diabetes, the VA examiner did not, however, offer an opinion as to whether the Veteran's hypertension is at least as likely as not related to any other injury or illness incurred during the Veteran's active duty service.  Similarly, the VA examiner did not opine as to whether diabetes or an anxiety disorder aggravated the Veteran's diagnosed hypertension.

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

In view of the foregoing, the Board finds the RO/AMC should request a VA examiner to review the claims file in its entirety.  The VA examiner should then offer an opinion, as to whether it is at least as likely as not that the Veteran's hypertension is caused or permanently worsened by the Veteran's diabetes or anxiety disorder.

The Board notes that during his June 2012 Board hearing, the Veteran testified that there were outstanding private treatment records related to his hypertension.  As the case is being remanded for an opinion, the RO/AMC should take this opportunity to obtain any private treatment records relating to the claims on appeal that have not yet been associated with the claims file. 

Finally, the Veteran filed a claim for a total disability evaluation based on individual unemployability.  Consideration of the Veteran's claim for entitlement to TDIU remains deferred pending resolution of the Veteran's claims for service connection for hypertension and an increased rating for anxiety, as the TDIU claim is inextricably intertwined with these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the AMC/RO to obtain any additional pertinent evidence not currently of record, to specifically include any private medical records relating to the claims on appeal that have not yet been associated with the claims file from Dr. S. and any relevant psychiatric treatment records from the Norwich Vet Center.  The AMC should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

2.  Then, the AMC/RO should request a VA examiner review the entire claims file and provide an opinion whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused or permanently worsened by the Veteran's anxiety disorder or diabetes mellitus.  A complete rationale, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the addendum for each of the examiner's opinions.

If the VA examiner determines that such opinions cannot be rendered without a physical examination of the Veteran, then a new VA examination to determine the etiology of the Veteran's hypertension must be scheduled.

All tests and studies deemed necessary by the examiner must be performed.  The VA examiner must offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused or permanently worsened (to a measureable degree) by Veteran's anxiety disorder or diabetes mellitus.

A complete rationale, with discussion of relevant findings on examination, relevant evidence in the claims file, and applicable medical principles, should be given for each of the examiner's opinions.  All findings, conclusions, and supporting rational should be expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


